          Case 1:19-cv-09684-JPO Document 19 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARCELA CARDOSO,
                               Plaintiff,
                                                                    19-CV-9684 (JPO)
                       -v-
                                                                         ORDER
 STUDIO 34 HAIR SALON, et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       On January 17, 2020, this Court entered a case management plan and scheduling order.

(Dkt. No. 18.) Pursuant to that order, the parties were directed to submit a status letter on May

15, 2020. No such letter was submitted.

       Accordingly, the parties are directed to file a letter updating the Court as to the status of

this case, including whether fact discovery was completed as scheduled on May 15, 2020, on or

before June 1, 2020.

       SO ORDERED.

Dated: May 18, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
